Title: To John Adams from James Warren, 20 June 1775
From: Warren, James
To: Adams, John


     
      Watertown June 20. 1775
      My Dear Sir
     
     Since my last I have the pleasure of Several of yours. I am Extreamly obliged to you, and to continue your Attention to me in this way can assure you I dont fail to make use of anything I think will serve the publick from your Letters. I Communicated to both our Generals that Paragraph of your Letter Containing Genll. Lees Opinion of the Generals and character perticularly of Burgoine. Yours per Mr. Hall I never received till the day before Yesterday. I have never seen those Gentlemen. Shall Observe your recommendation when I do. You will doubtless hear before this reaches you of another Action here on Saturday last which Terminated with less success on our side than any one that has taken place before. However they have nothing to Boast of but the possession of the Ground. You will say that is enough. It is enough to mark with Infamy those who suffered it, but they have paid very dearly for it in the loss of many Men. They Landed about 2000. I cant learn who Commanded them. Were more than once repulsed by the Bravery of our men in the Imperfect Lines hove up the Night before, who had they been supplied with Ammunition, and a Small reinforcement of Fresh men, would thus under every disadvantage have in all probability beat them to peices. Here fell our murdered worthy, and much Lamented Friend Doctr. Warren with as much Glory as Wolf on the plains of Abraham, after performing many feats of Bravery and Exhibiting a Coolness and Judgment Conduct which did Honour to the Judgment of his Country in Appointing him a few days before one of their Major Generals. At once Admired and Lamented in such a manner, as to make it difficult to determine whether regret or Envy predominates. Had our Brave men posted on Ground Injudiciously at first taken, had a Lee or a Washington Instead of a General destitute of all Military Ability and Spirit to Command them it is my opinion the day would have terminated with as much Glory to America as the 19th of April. This is our great Misfortune and is remediless from any other quarter than yours. We dare not superceed him here. It will come well from you and really merits your Attention. That and a necessary article which makes me tremble to Name or think of is all we want. Our men were harrassed all the morning by Cannon from 2 Batteries, 2 Ships, and a Bomb Battery, and att the attack by a great Number of Armed Boats, and nevertheless made a Stout resistance. Some fatality always attends my attempts to Write you. I am called away and fear I shant be able to add another paragraph.
     I must Beg you would make my acknowledgements to Mr. Cushing, and my good Friend Mr. Adams for their kind favours. I fully designed to have wrote them but this Express goes off so suddenly as not to give me an opportunity. Shall Embrace the next as well as to Enlarge to you. The Hurry of our affairs can hardly be described. We have just received an account by a Man who is said to have swam out of Boston that we killed and wounded 1000 of them among the first of which is a General, Majors Sherrif and Pitcairn and 60 other officers. 70 officers wounded. The whole of the Troops landed at Charlestown were 5000. This account is not Improbable to me but I cannot warrant the authenticity of it. I am your Friend. Adieu.
     
      J: Warren
     
     
      Mrs. Adams and family were well when I last heard from them. I have had great pleasure in Conversing with Doctr. Church who gives me a good account of your Spirit, Unanimity &c. I am well pleased with most of your resolves. I cant however say that I admire the form of Government prescribed, but we are all Submission and are sending out our Letters for calling an Assembly. I hope we shall have as good an opportunity for a good Government in some future time.
     
    